DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim(s) 1-19 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.[claims 9-17]
Claim 9 recites “wherein the CPU is further configured to: 73SYP327344US02 combine a color image and a black-and-white image captured from different viewpoints, to generate the high-quality composite image; and control a display screen to display the high-quality composite image in parallel with the color image before composition of the high-quality composite image”.  
As written claim 9 includes a processing limitation “combine a color image and a black-and-white image captured from different viewpoints, to generate the high-quality composite image” and a control limitation “control a display screen to display the high-quality composite image in parallel with the color image before composition of the high-quality composite image”.  
The control limitation includes display of the result of the processing limitation (i.e. “control a display screen to display the high-quality composite image” where “the high-quality composite image” is generating by the processing limitation, i.e. “combine ... to generate the high-quality composite image”).  
However, the control limitation is further limited by requiring that the control occurs “before composition of the high-quality composite image”.  Since the control limitation requires the result of the processing limitation, logically it must occur after the processing limitation has been completed.
Thus, claim 9 appears to present a logical impossibility.  The specification describes generating a display having the color image and the composite image (Figure 15), but does not describe how such a display could be created before the composite image has been generated. Further, one of ordinary skill in the art would not know how to generate such a display without prior generation of the composite image.
Therefore, claim 9 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 10-17 are similarly rejected for their dependence on claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solh (US 9,414,037 B1) in view of Okubo (US 2012/0013708 A1) in view of Yost et al. (US 2007/0140678 A1) in view of Chen et al. (US 2014/0050367 A1).[claim 1]
Regarding claim 1, Solh discloses an image processing apparatus (e.g. Figures 1 and 2) comprising: a central processing unit configured to generate a composite image (Figures 1, 2, 8-11, see also alternative embodiments in Figures 13-16 and Figure 22, Item 2202; capturing color image 104 and monochromatic image 102 from different viewpoints (Figure 2 and 8A) and processing the images to form a fused 114); and a display unit to display information or image content (Figure 21, Item 2102; c. 13, ll. 25-54).  However, Solh does not explicitly disclose transitioning between a plurality of states based on an imaging situation or display of guide information for capturing a high-quality composite image as claimed.
Okubo discloses an imaging apparatus which utilizes a plurality of cameras to capture an image (Figure 1) and further discloses a display information control unit which detects an obstacle in one of the images and generates a warning message to be displayed alerting the user (Figures 5-9). The system of Koguchi provides an alert which may inform the user to improper holding of the camera resulting in a lower quality image due to a finger obstructing the lens.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include a display information control unit as taught by Okubo to display information such as a warning of a finger obstructing the lens in the system of Solh to ensure that a high quality composite image free from obstructions may be captured.  However, Solh in view of Okubo does not disclose the additional claimed states.
Yost discloses an imaging device which determines when a subject is too close for acceptable focus to be achieved (i.e. when the subject is lower than a threshold difference, note that the claims as written do not define specify any particular threshold distance which is used or how the determination of whether the distance is lower than the threshold distance is performed; Paragraph 0024; Figures 2-3 and 5).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include detection and display of a warning of a subject being too close to capture a high-quality (e.g. properly focused; note that if a properly focused cannot be captured for the color or monochromatic images of Solh, a high-quality composite image could not be formed) image in the system of Solh in view of Okubo.  However, Solh in view of Okubo does not disclose the additional claimed state.
Chen discloses an imaging device which captures an image and performs various checks to determine quality measurements, provides feedback if the quality measures are insufficient and provides feedback that all quality measures are sufficient if not quality measures are found to be insufficient (Figure 3).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide a repeated check of image quality and to additionally provide feedback in the system of Solh in view of Okubo in view of Yost in the case where quality measures are sufficient for capturing a high-quality image so that a user may be informed that the image is ready for capture.  
Note that in the combined system, each of the various states would be transitioned between according to the captured image data to provide the user feedback and allow the user to appropriately frame the image for capture of high-quality image data (e.g. Chen, Figure 3).[claim 2]
Regarding claim 2, see the rejection of claim 1 above and note that the combined system discloses wherein the CPU is further configured to transition between the plurality of states in one of units of frames captured by the image processing apparatus or units of a plurality of determined frames (e.g. Chen, Figure 3; note that a check is made and appropriate feedback provided after each frame is captured).[claims 3-5]
Regarding claims 3-5, see the rejection of claim 1 above and note that in each state an appropriate alert/warning/feedback is generated to guide the user.[claims 6-8]
Regarding claims 6-8, see the rejection of claim 1 above and note that the combined system would transition between states according to the specific conditions present during imaging.[claim 18]
Claim 18 is a method claim corresponding to apparatus claim 1.  Therefore, claim 18 is analyzed and rejected as previously discussed with respect to claim 1.[claim 19]
Regarding claim 19, see the rejection of claim 1 and note that the Solh further teaches implementing the system using a non-transitory computer-readable medium storing instructions executable by a processor as claimed (c. 14, ll. 33-46, see also claims 13-19 of Solh).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9  of U.S. Patent No. 11,159,719.[claim 1]
1. An image processing apparatus, comprising: 

a central processing unit (CPU) configured to: 





















transition between a plurality of states of the image processing apparatus based on an imaging situation, wherein each state of the plurality of states corresponds to a display state of guide information for capture of a high-quality composite image, and 

the plurality of states comprises: 

a high-quality composite image output enabled state in which the image processing apparatus is configured to capture the high-quality composite image, 




an obstacle alert output state in which an obstacle is present in front of a subject, and 




a proximity alert output state in which a distance between the subject and the image processing apparatus is lower than a threshold distance for the capture of the high-quality composite image;


 and output the guide information based on the transition.
1. An image processing apparatus, comprising: 

a central processing unit (CPU) configured to: 

combine a color image and a black-and-white image captured from different viewpoints, to generate a composite image; and 

control a display unit to display auxiliary information regarding the composite image, wherein the auxiliary information comprises a composite image adaptation level indicator, the composite image adaptation level indicator indicates a level corresponding to a plurality of images comprising at least the black-and-white image and the generated composite image, and

 the level ranges from an unadaptable level for composite image capture to an adaptable level for the composite image capture. 

9. The image processing apparatus according to claim 1, wherein the CPU is further configured to 

make a transition between following three states (a) to (c) according to a situation: 







(a) a high-quality composite image output enabled state that is a state in which a high-quality composite image can be captured, wherein a notification indicating that the composite image can be captured is displayed on the display unit; 

(b) an obstacle alert output state that is a state in which the high-quality composite image cannot be captured due to an obstacle in front of a subject, wherein a warning about the obstacle is displayed on the display unit; and 

(c) a proximity alert output state that is a state in which the subject is too close to capture the high-quality composite image, wherein a warning that the subject is too close is displayed on the display unit.

[note that states (a)-(c) include display of an indication or warning]


	While ‘719 does not explicitly claim the indication or warning as being “guide information”.  However, it is noted that claim 1 does not specifically define “guide information” in a way which would require a specific type of guide information.  Since the claimed indicator/alert of ‘719 provides information which may “guide” a user by informing them of conditions relevant to image capture, the indicator/alert of ‘719 are believed to be “guide information” as claimed.
	Thus, claim 9 of ‘716 anticipates claim 1.  Therefore, the claims are not patentably distinct.
[claim 3]
	Regarding claim 3, ‘716 in view of Okubo discloses the image processing apparatus according to claim 1, wherein in the high-quality composite image output enabled state, the CPU is further configured to control a display screen to display the guide information indicating that the image processing apparatus is capable of capturing the high-quality composite image (see rejection of claim 1 above and state (a)).[claim 4]
	Regarding claim 4, ‘716 in view of Okubo discloses the image processing apparatus according to claim 1, wherein in the obstacle alert output state, the CPU is further configured to control a display screen to display the guide information including an obstacle alert indicating that that the obstacle is in front of the subject (see rejection of claim 1 above and state (b)).[claim 5]
	Regarding claim 5, ‘716 in view of Okubo discloses the image processing apparatus according to claim 1, wherein in the proximity alert output state, the CPU is further configured to control a display screen to display the guide information including a proximity alert indicating that the distance between the subject and the image processing apparatus is lower than the threshold distance for the capture of the high-quality composite image (see rejection of claim 1 above and state (c)).[claim 6]
	Regarding claim 6, ‘716 in view of Okubo discloses the image processing apparatus according to claim 1, wherein in a case where the obstacle is not in front of the subject and the distance between the subject and the image processing apparatus is greater than the threshold distance to capture the high-quality composite image, the CPU is further configured to transition the image processing apparatus to the high-quality composite image output enabled state (see rejection of claim 1 and note that a transition to state (a) from the other states when appropriate is included within the scope of the claim 9 of ‘716).[claim 7]
	Regarding claim 7, ‘716 in view of Okubo discloses the image processing apparatus according to claim 1, wherein in a case where the obstacle is in front of the subject, the CPU is further configured to transition from one of the high-quality composite image output enabled state or the proximity alert output state to the obstacle alert output state (see rejection of claim 1 and note that a transition to state (b) from the other states when appropriate is included within the scope of the claim 9 of ‘716).[claim 8]
	Regarding claim 8, ‘716 in view of Okubo discloses the image processing apparatus according to claim 1, wherein in a case where the distance between the subject and the image processing apparatus is lower than the threshold distance to capture the high-quality composite image, the CPU is further configured to transition from one of the high-quality composite image output enabled state or the obstacle alert output state to the proximity alert output state (see rejection of claim 1 and note that a transition to state (c) from the other states when appropriate is included within the scope of the claim 9 of ‘716).
[claim 18]
	Regarding claim 18, see claim 9 of Okubo and note that the system claimed would perform a method as claimed in claim 18.

Claims 2 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9  of U.S. Patent No. 11,159,719 in view of Official Notice.[claim 2]
Regarding claim 2, while claim 9 of ‘719 does not claim transitioning in units of frames as claimed, Official Notice is taken that it is well known in the art to perform processing in a camera and determination of states in units of frames, e.g. capturing a frame, processing the frame data and selecting a new state according to the processing result.  Such a system allows for the camera to responsively shift states according to each newly captured image.  Therefore, it would have been obvious to include a transition of states in units of frames as claimed so that the camera may be respond accordingly to each captured image.[claim 19]
Regarding claim 19, see the rejection of claim 1 above.  While claim 9 of ‘719 does not explicitly claim a non-transitory computer-readable medium storing instructions which are executable by the processor, Official Notice is taken that it is well known in the art to implement systems using stored instructions as claimed so that a system using general purpose processing components may be implemented and to facilitate easy upgradability of the system by simply rewriting the stored software without the need to change underlying hardware system components.  Therefore, it would have been obvious to implement the system of claim 9 of ‘719 using a non-transitory computer-readable medium storing instructions which are executable by the processor so that a system using general purpose processing components may be implemented and to facilitate easy upgradability of the system by simply rewriting the stored software without the need to change underlying hardware system components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Timothy J Henn/Primary Examiner, Art Unit 2698